                                                        UNITED STATES DISTRICT COURT
                                                        EASTERN DISTRICT OF MICHIGAN
                                                             SOUTHERN DIVISION

RICHARD GAETANO and
KIMBERLY BASEHART GAETANO,

              Plaintiffs,                                                    Civil Action No. 17-CV-11839

vs.                                                                          HON. BERNARD A. FRIEDMAN

UNITED STATES OF AMERICA,
MAURICE EADIE, and
KELLY A. WILLIAMS,

      Defendants.
_________________________________/

          OPINION AND ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS1

                             This matter is presently before the Court on a motion to dismiss [docket entry 34]

filed by defendants Internal Revenue Service (“IRS”) employees Maurice Eadie (“Eadie”) and

Kelly A. Williams (“Williams”). Plaintiffs have not responded to this motion, and the time for

them to do so has expired. Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide the motion

without a hearing.

                             Plaintiffs are individual taxpayers who reside in the Eastern District of Michigan

and are being audited by the IRS. Am. Compl. ¶¶ 3, 8. They bring this action against defendants

the United States, Eadie, and Williams for communicating with plaintiffs’ former attorney,

Gregory Goodman (“Goodman”). Goodman represented plaintiffs from 2010 to October 2014;

plaintiffs terminated their relationship with Goodman when they learned that he had been disbarred

in June 2014. Id. ¶¶ 11-13.


                                                            
              1
         Defendants Eadie and Williams’ motion is “to dismiss or, in the alternative, for summary
judgment.” Because the Court treats this motion as one seeking dismissal under Fed. R. Civ. P.
12(b)(6), it did not consider the declarations attached to the motion as exhibits.
                Plaintiffs allege that Williams improperly solicited information from Goodman

through a letter dated May 22, 2017, in which she sought “disclosure of protected, privileged

attorney-client communications” between plaintiffs and Goodman. Id. ¶ 14; id. Ex. 2. In a letter

addressed to Williams dated June 5, 2017, plaintiffs asked the IRS to “immediately cut off all ties

of communication” with Goodman because the information the IRS sought from him was protected

by attorney-client privilege. Id. ¶ 16; id. Ex. 3. But on June 6, 2017, Goodman had a fifty-one-

minute telephone conversation with “defendants.” Id. ¶ 19; id. Ex. 4. On June 8, 2017, plaintiffs

telephoned Eadie and asked him to stop receiving privileged communications from Goodman and

to destroy any privileged communications from Goodman already in the IRS’s possession. Id. ¶

21. Eadie refused; he stated that defendants would continue to communicate with Goodman and

that the IRS “had no obligation to refuse to receive what it knew to be privileged attorney-client

communications.” Id.

                Throughout the amended complaint, which contains no headings or counts,

plaintiffs assert violations under the Fifth and Sixth Amendments stemming from defendants’

communications with Goodman and their alleged receipt of information protected by the attorney-

client privilege. Plaintiffs state that defendants have deliberately interfered with their due process

right to a fair administrative hearing, their “constitutional right of noninterference with their

attorney-client relationship” with Goodman, and their right to counsel. Id. ¶¶ 14, 17-19, 26.

Plaintiffs claim that they have been irreparably harmed by defendants’ actions, id. ¶ 29, and seek

both damages in excess of $50,000 and injunctive relief. Id. ¶¶ 9, 10, 27, 32.

                Defendants Eadie and Williams seek dismissal of the amended complaint pursuant

to Fed. R. Civ. P. 12(b)(6). To survive such a motion, “a complaint must contain sufficient factual

matter . . . to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,



                                                    2
 
678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

“Threadbare recitals of all the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. In deciding a 12(b)(6) motion, “the complaint is viewed in the

light most favorable to plaintiffs, the allegations in the complaint are accepted as true, and all

reasonable inferences are drawn in favor of plaintiffs.” Rondigo, L.L.C. v. Twp. of Richmond, 641

F.3d 673, 680 (6th Cir. 2011). Further, “the court may also consider other materials that are

integral to the complaint, are public records, or are otherwise appropriate for the taking of judicial

notice.” Wyser-Pratte Mgmt. Co. v. Telxon Corp., 413 F.3d 553, 560 (6th Cir. 2005); see Gavitt

v. Born, 835 F.3d 623, 640 (6th Cir. 2016) (noting that in ruling on a Rule 12(b)(6) motion, a court

may consider the complaint itself and “exhibits attached to the complaint, public records, items

appearing in the record of the case, and exhibits attached to defendant’s motion to dismiss, so long

as they are referred to in the complaint and are central to the claims contained therein”).

               Eadie and Williams argue that plaintiffs’ Fifth Amendment claim should be

dismissed because plaintiffs fail to state a constitutional violation. Indeed, as Judge Ludington of

this Court has noted, a “violation of the attorney-client relationship does not rise to the level of a

constitutional violation.” Long v. Cty. of Saginaw, No. 12-CV-15586, 2013 WL 5966181, at *7

(E.D. Mich. Nov. 8, 2013). “The attorney-client privilege is a creation of the common law, not

the federal constitution.” Williams v. Campbell, No. 2:15-CV-12914, 2016 WL 6873391, at *7

(E.D. Mich. Nov. 22, 2016) (citing Sanborn v. Parker, 629 F.3d 554, 575 (6th Cir. 2010)). “As

such, a violation of the attorney-client privilege is not itself a ‘violation [ ] of the United States

Constitution or its laws and treaties.’” Sanborn, 629 F.3d at 575 (internal quotation omitted)



                                                  3
 
(alteration in original). “Standing alone, the attorney-client privilege is merely a rule of evidence;

it has not yet been held a constitutional right.” Horacek v. Seaman, No. 08-10866, 2009 WL

2928546, at *10 (E.D. Mich. Aug. 20, 2009) (quoting Clutchette v. Rushen, 770 F.2d 1469, 1471

(9th Cir. 1985); citing Dye v. Hofbauer, 197 F. App’x 378, 383 (6th Cir. 2006)). Thus, dismissal

of plaintiffs’ Fifth Amendment claim is appropriate.

               Eadie and Williams make no argument regarding plaintiffs’ Sixth Amendment

claim, which relies on the same factual allegations as the Fifth Amendment claim. However, the

Court will dismiss plaintiffs’ Sixth Amendment claim sua sponte. Not only do plaintiffs fail to

assert a constitutional violation, as discussed above, but “the Sixth Amendment does not govern

civil cases.” Turner v. Rogers, 564 U.S. 431, 441 (2011). As a result, “the Sixth Amendment does

not provide a right to counsel in . . . civil cases.” Libbett v. Maesen, No. 1:13-CV-1347, 2014 WL

129605, at *2 (W.D. Mich. Jan. 14, 2014) (quoting Hardy v. Vieta, 407 F. App’x 1, 2 (6th Cir.

2010)) (alteration in original). Moreover,

               [a] Sixth Amendment violation can be established by invasion of the
               attorney-client relationship only if that invasion causes the defendant to be
               deprived of his right to counsel or his right to the effective assistance of
               counsel. To make this showing, the defendant must establish that he was
               prejudiced in the criminal case against him by the governmental intrusion
               into the attorney-client relationship.

Horacek, 2009 WL 2928546, at *10 (internal citations omitted) (emphasis added). Because the

instant matter is a civil action concerning a tax audit and not a criminal case, the Sixth Amendment

is not implicated.

               In sum, defendants’ motion is granted because plaintiffs have failed to state a claim

under the Fifth and Sixth Amendments against Eadie and Williams. Given that these two

individuals are employees of the United States and that no other claim against them remains, the

Court will also dismiss the complaint as to defendant United States. Accordingly,

                                                  4
 
              IT IS ORDERED that defendants Eadie and Williams’ motion to dismiss plaintiffs’

Fifth Amendment claim is granted.



              IT IS FURTHER ORDERED that plaintiffs’ Sixth Amendment claim is dismissed

sua sponte.



              IT IS FURTHER ORDERED that the complaint is dismissed as to defendant United

States.


                                          s/Bernard A. Friedman
Dated: December 5, 2018                   BERNARD A. FRIEDMAN
Detroit, Michigan                         SENIOR U.S. DISTRICT JUDGE


 




                                             5
 
